Case 2:21-cv-00540-JJT Document 1-3 Filed 03/29/21 Page 1 of 2




                EXHIBIT 3
3/29/2021              Case 2:21-cv-00540-JJT Document
                                              Civil Court Case1-3    Filed
                                                               Information    03/29/21
                                                                           - Case History Page 2 of 2

      Language
  Select  Docket
 Powered by       Translate




        Civil Court Case Information - Case History

     Case Information
     Case Number:      CV2021-002181              Judge:      Kemp, Michael
     File Date:        2/9/2021                   Location:   Downtown
     Case Type:        Civil

     Party Information
     Party Name                                                           Relationship            Sex       Attorney
     Marino V Scafidi                                                     Plaintiff               Male      Lisa Counters
     Mutual Of Omaha Insurance Co                                         Defendant                         Pro Per


     Case Documents
     Filing Date          Description                                                         Docket Date           Filing Party
     3/5/2021             ACS - Acceptance Of Service                                         3/9/2021
     NOTE: Acceptance of Service/ MUTUAL OF OMAHA INSURANCE CO
     2/9/2021             COM - Complaint                                                     2/9/2021
     NOTE: Complaint
     2/9/2021             CSH - Coversheet                                                    2/9/2021
     NOTE: Civil Cover Sheet
     2/9/2021             CCN - Cert Arbitration - Not Subject                                2/9/2021
     NOTE: Certificate Of Compulsory Arbitration - Is Not Subject To
     2/9/2021             SUM - Summons                                                       2/9/2021
     NOTE: Summons


     Case Calendar
     There are no calendar events on file


     Judgments
     There are no judgments on file




www.superiorcourt.maricopa.gov/docket/CivilCourtCases/caseInfo.asp?caseNumber=cv2021-002181                                        1/2
